UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2502


AMERICAN HUMANIST ASSOCIATION; JOHN DOE, as parents and
next friends of their minor child; JANE DOE, as parents and
next friends of their minor child; JILL DOE,

                Plaintiffs - Appellants,

          v.

GREENVILLE COUNTY SCHOOL DISTRICT,

                Defendant – Appellee,

          and

JENNIFER GIBSON, in her individual capacity; BURKE ROYSTER,
in his individual capacity,

                Defendants.

--------------------------

ALLIANCE DEFENDING FREEDOM,

                Amicus Supporting Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:13-cv-02471-GRA)


Submitted:   April 25, 2014                   Decided:    May 16, 2014


Before TRAXLER,   Chief   Judge,   and   KEENAN   and   FLOYD,   Circuit
Judges.
Vacated and remanded by unpublished per curiam opinion.


Aaron Joel Kozloski, CAPITOL COUNSEL, LLC, Lexington, South
Carolina; Monica Lynn Miller, AMERICAN HUMANIST ASSOCIATION,
Washington, D.C., for Appellants.    Thomas K. Barlow, John M.
Reagle, CHILDS & HALLIGAN, P.A., Columbia, South Carolina; R.
Douglas Webb, GREENVILLE COUNTY SCHOOL DISTRICT, Greenville,
South Carolina, for Appellee.     Kevin H. Theriot, Jeremy D.
Tedesco, Scottsdale, Arizona; David A. Cortman, J. Matthew
Sharp, Rory T. Gray, ALLIANCE DEFENDING FREEDOM, Lawrenceville,
Georgia; Matthew G. Gerrald, Columbia, South Carolina, for
Amicus Supporting Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Three    pseudonymous   individuals—Jill   Doe,   a   former   fifth-

grade student at Mountain View Elementary School (the “School”),

and her parents, John and Jane Doe—and the American Humanist

Association (AHA) (altogether, “Plaintiffs”) sued the Greenville

County   School   District   (the   “District”),   alleging    that    the

District violated 42 U.S.C. § 1983. 1       Specifically, Plaintiffs

contend that the District infringed upon their First Amendment

Establishment Clause right by holding the School’s graduation

ceremony at a religious venue and by incorporating prayer as a

part of the official graduation program. 2      Plaintiffs moved for a

preliminary injunction.       Plaintiffs also moved to continue to

proceed pseudonymously and to keep their true identities under

seal.

                                    I.

     After a hearing, the district court denied both motions

without written order.       Plaintiffs appeal the denial of both

motions and request that this case be reassigned to a different

district judge upon remand.



     1
       Plaintiffs also sued the District’s superintendent and the
School’s principal in their individual capacities but have since
dismissed those defendants from the lawsuit.
     2
       John and Jane Doe are members of AHA, and AHA brought suit
to assert the First Amendment rights of its members.



                                    3
                                      II.

     This Court reviews the denial of a motion for a preliminary

injunction    for   an   abuse   of   discretion.   Dewhurst   v.   Century

Aluminum Co., 649 F.3d 287, 289 (4th Cir. 2011).           “[T]o receive

a preliminary injunction, a plaintiff ‘must establish [1] that

he is likely to succeed on the merits, [2] that he is likely to

suffer irreparable harm in the absence of preliminary relief,

[3] that the balance of equities tips in his favor, and [4] that

an injunction is in the public interest.’”          W. Va. Ass’n of Club

Owners & Fraternal Servs., Inc. v. Musgrave, 553 F.3d 292, 298

(4th Cir. 2009) (quoting Winter v. Natural Res. Defense Council,

Inc., 555 U.S. 7, 20 (2008)).

     Additionally, Rule 52(a)(1) and (2) of the Rules of Civil

Procedure provides:

     (a)     Findings and Conclusions.

          (1) In General. In an action tried on the facts
     without a jury or with an advisory jury, the court
     must   find  the   facts   specially   and  state   its
     conclusions of law separately.       The findings and
     conclusions may be stated on the record after the
     close of the evidence or may appear in an opinion or a
     memorandum of decision filed by the court.     Judgment
     must be entered under Rule 58.

           (2) For   an   Interlocutory   Injunction.    In
     granting or refusing an interlocutory injunction, the
     court    must  similarly   state   the    findings and
     conclusions that support its action.




                                       4
     In denying Plaintiffs’ motion for a preliminary injunction,

the district court provided no analysis of the law and made no

attempt to apply the four factors mentioned above to the facts

as alleged in the complaint.              Thus, we are constrained to remand

the case for reconsideration of the issue.                       Id. at 242–43.          We

likewise   conclude         that    in   denying        the    unopposed       motion    to

proceed pseudonymously, the district court erred for the same

reason   stated   above.            Accordingly,        we    vacate   the      denial   of

Plaintiffs’ motions for a preliminary injunction and to proceed

pseudonymously        and    remand      for     reconsideration         and     for     the

opportunity     for    the     district         court    to    provide     an    analysis

supporting any subsequent rulings.

                                          III.

     Finally,     we        agree    with      Plaintiffs       that     the     case    be

reassigned to a different district judge on remand and so order.



                                                                VACATED AND REMANDED




                                            5